Exhibit 10.2


BUSINESS NOTE    Boxes checked are applicable
(Use only for business purpose loans)    Boxes not checked are inapplicable
Citizens Community Bancorp, Inc.
August 1, 2018             $ 10,000,000.00        
(MAKER)                        (DATE)
1.Promise to Pay and Payment Schedule. The undersigned (“Maker,” whether one or
more) promises to pay to the order of             
Chippewa Valley Bank                  (“Lender”) at 607 Main Street
Bruce            , Wisconsin, the sum of $10,000,000.00     plus interest as set
forth below, according to the following schedule:
35 equal payments of principal of $277,777.78 are due on November 1, 2021 and on
the same day(s) of each third month thereafter. Interest payments are due on
November 1, 2018 and on the same day(s) of each third month thereafter. A final
payment of the unpaid principal and interest is due on August 1, 2030.












2.    Interest. Interest shall accrue before maturity (whether by acceleration
or lapse of time) at the stated interest rate(s) identified in section 2(a), (b)
or (c) below (each a “stated interest rate”), as applicable, on the unpaid
principal balance, calculated as provided in section 2(g) or (h), as applicable,
below:
[Check (a), (b) or (c); only one shall apply.]
(a)
¨ Fixed Interest Rate.     n/a    %

(b)
¨ Stepped Fixed Interest Rate.     n/a     % until     n/a     and     n/a     %
thereafter.

(c)
ý Variable Interest Rate. The stated interest rate is variable and will adjust
to equal the Index Rate (as defined below), ¨ plus ý minus     0.750    
percentage points. However, the stated interest rate shall not exceed n/a % and
shall not be less than n/a % and until the first change date described below the
stated interest rate shall be 4.250 %. The stated interest rate shall be
adjusted on the change dates provided below. The “Index Rate” is:

The highest U.S. Prime Rate as published in the Wall Street Journal “Money
Table” as and when the index rate changes and becomes
effective.                                                            .
The Index Rate may or may not be the lowest rate charged by Lender. The stated
interest rate shall be adjusted on the following change dates:

as and when the index rate changes and becomes
effective.                                .
If the Index Rate ceases to be made available to Lender during the term of this
Note, Lender may substitute a comparable Index.
(d)
Payment Modification. If section 2(b) or (c) above is checked, an adjustment in
the stated interest rate will result in an increase or decrease in (1) ý the
amount of each payment of interest, (2) ¨ the amount of the final payment, (3) ¨
the number of scheduled periodic payments sufficient to repay this Note in
substantially equal payments, (4) ¨ the amount of each remaining payment of
principal and interest so that those remaining payments will be substantially
equal and sufficient to repay this Note by its scheduled maturity date, (5) ¨
the amount of each remaining payment of principal and interest (other than the
final payment) so that those remaining payments will be substantially equal and
sufficient to repay this Note by its scheduled maturity date based on the
original amortization schedule used by Lender, plus the final payment of
principal and interest, or (6) ¨
n/a                                                        .

In addition, Lender is authorized to change the amount of periodic payments if
and to the extent necessary to pay in full all accrued interest owing on this
Note. Maker agrees to pay any resulting payments or amounts.
(e)
Interest After Maturity and Application of All Payments. Interest shall accrue
on unpaid principal and interest after maturity (whether by acceleration or
lapse of time) until paid ý at the stated interest rate(s) under section 2(a),
(b) or (c) above, as applicable, plus 0.000 percentage points ¨ at the stated
interest rate of n/a    %, calculated as provided in section 2(g) or (h), as
applicable, below. All payments applied to this Note shall be applied in such
order as Lender determines to interest, principal and payments due under this
Note or any agreement securing this Note.

(f)
¨ Compounding. Prior to maturity (whether by acceleration or lapse of time),
unpaid and past due interest shall bear interest from its due date at the stated
interest rate then in effect for this Note under Section 2(a), (b) or (c) above,
as applicable, calculated as provided in section 2(g) or (h), as applicable,
below.

(g)
ý Interest Calculation (Actual Days). Interest will be calculated by applying a
daily interest rate for the actual number of days interest is owing, up to 365
days in a full year or 366 days in a full leap year. The daily interest rate
will be calculated as follows:

[Check (1) or (2); only one shall apply.]
(1)    ý 360 Day Rate Calculation. The daily interest rate will be calculated on
the basis of a 360 day year, which means that it is calculated by dividing the
applicable stated interest rate in section 2(a), (b) or (c), above, as
applicable, and in section 2(e), above, by 360. Maker understands and agrees
that calculating the daily interest rate using a 360 day year means the actual
annual interest rate in a 365 day year and in a 366 day leap year is higher than
the stated interest rate in section 2(a), (b) or (c), above, as applicable, and
in section 2(e), above.
(2)    ¨ 365 Day Rate Calculation. The daily interest rate will be calculated on
the basis of a 365 day year, which means that it is calculated by dividing the
applicable stated interest rate in section 2(a), (b) or (c), above, as
applicable, and in section 2(e), above, by 365. Maker understands and agrees
that calculating the daily interest rate using a 365 day year means the actual
annual interest rate in a 366 day leap year is higher than the stated interest
rate in section 2(a), (b) or (c), above, as applicable, and in section 2(e),
above.
(h)
¨ Interest Calculation (30/360). Interest will be calculated by applying the
applicable stated interest rate based on a 360 day year, counting each day as
one thirtieth of a month and disregarding differences in lengths of months and
years.

3.    Other Charges. If any payment (other than the final payment) is not made
on or before the 10th         day after its due date, Lender may collect a
delinquency charge of ý 5.000     % of the unpaid amount ¨ n/a     . Maker
agrees to pay a charge of $15.00     for each check or electronic debit
presented for payment under this Note which is returned unsatisfied.
4.    Collateral Disclaimer. ¨ Lender disclaims as collateral security for this
Note (i) any real estate mortgage or security agreement covering real property
on which any building is located in a special flood hazard area, and (ii) any
mobile home located in a special flood hazard area, when such collateral
security arises under a mortgage or agreement between Lender ¨ and Maker ¨ and
any indorser or guarantor of this Note or any other person providing collateral
security for Maker’s obligations; provided, however, Lender does not disclaim
any such collateral security arising under a real estate mortgage or security
agreement taken contemporaneously with this Note or real estate mortgage(s) or
security agreement(s) in favor of Lender, whenever taken, from
n/a                                        ,
dated n/a         . A special flood hazard area is an area designated as such
under the National Flood Insurance Program.
5.    Renewal. ¨ This Note renews and does not satisfy or discharge a note Maker
executed to Lender dated n/a            .
6.    Prepayment. Full or partial prepayment of this Note ý is permitted at any
time without penalty ¨ n/a                
                                                        
.
THIS NOTE INCLUDES ADDITIONAL PROVISIONS ON PAGE 2.
Citizens Community Bancorp, Inc.


(SEAL)


A Maryland Corporation                
(Type of Organization)


By /s/ Stephen Bianchi    (SEAL)
Stephen Bianchi, President & CEO


By /s/ James S. Broucek    (SEAL)
James S. Broucek, EVP, CFO, Treasurer & Secretary


(SEAL)


(SEAL)


2174 Eastridge Center Eau Claire, WI 54701    
(ADDRESS)


Page 1 of 2



--------------------------------------------------------------------------------







ADDITIONAL PROVISIONS
7.    Default and Enforcement. Upon the occurrence of any one or more of the
following events of default: (a) Maker fails to pay any amount when due under
this Note or under any other instrument evidencing any indebtedness of Maker to
Lender, (b) any representation or warranty made under this Note or information
provided by Maker or any guarantor of this Note to Lender in connection with
this Note is or was false or fraudulent in any material respect, (c) a material
adverse change occurs in Maker’s financial condition, (d) Maker fails to timely
observe or perform any of the covenants or duties contained in this Note, (e)
any guarantee of Maker’s obligations under this Note is revoked or becomes
unenforceable for any reason, (f) Maker, Maker’s spouse or a surety or guarantor
of this Note dies or ceases to exist, (g) an event of default occurs under any
agreement securing this Note, or (h) Lender at any time believes in good faith
that the prospect of payment or performance under this Note, under any other
instrument evidencing any indebtedness of Maker to Lender or under any agreement
securing this Note is impaired, then the unpaid balance shall, at the option of
Lender, without notice, mature and become immediately payable. The unpaid
balance shall automatically mature and become immediately payable in the event
any Maker or any surety, indorser or guarantor for any of Maker’s obligations
under this Note becomes the subject of bankruptcy or other insolvency
proceedings. Lender’s receipt of any payment on this Note after the occurrence
of an event of default shall not constitute a waiver of the default or the
Lender’s rights and remedies upon such default. Lender may waive any default
without waiving any other subsequent or prior default by Maker. Lender may also
fail or delay in exercising any right, power or remedy under this Note without
waiving any such right, power or remedy. Lender’s single or partial exercise of
any right, power or remedy under this Note shall not preclude any other or
further exercise of any right, power or remedy. To the extent not prohibited by
law, Maker consents that venue for any legal proceeding relating to collection
of this Note shall be, at Lender’s option, the county in which Lender has its
principal office in Wisconsin, the county and state in which any Maker resides
or the county and state in which this Note was executed and Maker submits to the
jurisdiction of any such court.
8.    Security. Except for collateral disclaimed as security for this Note under
section 4 on page 1 of this Note, this Note is secured by all existing and
future security agreements and mortgages between Lender and Maker, between
Lender and any indorser or guarantor of this Note, and between Lender and any
other person providing collateral security for Maker’s obligations, and payment
may be accelerated according to any of them. Unless a lien would be prohibited
by law or would render a nontaxable account taxable, Maker grants to Lender a
security interest and lien in any deposit account Maker may at any time have
with Lender. Lender may, at any time after an occurrence of an event of default,
without notice or demand, set-off against any deposit balance or other money now
or hereafter owed any Maker by Lender any amount unpaid under this Note
9.    Rights of Lender. All rights and remedies of Lender are cumulative and may
be exercised from time to time together, separately, and in any order. Without
affecting the liability of any Maker, indorser, surety, or guarantor, Lender
may, without notice, accept partial payments, release or impair any collateral
security for the payment of this Note or agree not to sue any party liable on
it. Lender may apply prepayments, if permitted, to such future installments as
it elects. Lender may without notice to Maker apply payments made by or for
Maker to any obligations of Maker to Lender. Without affecting the liability of
any indorser, surety or guarantor, Lender may from time to time, without notice,
renew or extend the time for payment.
10.    Obligations and Agreements of Maker. The obligations under this Note of
all Makers are joint and several. All Makers, indorsers, sureties, and
guarantors agree to pay all costs of collection before and after judgment,
including reasonable attorneys’ fees (including those incurred in successful
defense or settlement of any counterclaim brought by Maker or incident to any
action or proceeding involving Maker brought pursuant to the United States
Bankruptcy Code) and waive presentment, protest, demand and notice of dishonor.
Maker agrees to indemnify and hold harmless Lender, its directors, officers,
employees and agents, for, from and against any and all claims, damages,
judgments, penalties, and expenses, including reasonable attorneys’ fees,
arising directly or indirectly from credit extended under this Note or the
activities of Maker. This indemnity shall survive payment of this Note. Each
Maker acknowledges that Lender has not made any representations or warranties
with respect to, and that Lender does not assume any responsibility to Maker
for, the collectability or enforceability of this Note or the financial
condition of any Maker. Each Maker has independently determined the
collectability and enforceability of this Note. Maker represents that the legal
name of Maker and the address of Maker’s principal residence are as set forth on
page 1. Maker shall not change its legal name or address without providing at
least 30 days prior written notice of the change to Lender.
11.    Entire Agreement. THIS NOTE IS INTENDED BY LENDER AND MAKER AS A FINAL
EXPRESSION OF THIS NOTE AND AS A COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS,
THERE BEING NO CONDITIONS TO THE ENFORCEABILITY OF THIS NOTE, AND THIS NOTE MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES TO THIS NOTE. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES TO THIS NOTE. THIS NOTE MAY NOT BE
SUPPLEMENTED OR MODIFIED EXCEPT IN WRITING SIGNED BY LENDER AND MAKER.
12.    Interpretation. This Note benefits Lender, its successors and assigns,
and binds Maker and Maker’s heirs, personal representatives, successors and
assigns. The validity, construction and enforcement of this Note are governed by
the internal laws of Wisconsin except to the extent such laws are preempted by
federal law. Invalidity or unenforceability of any provision of this Note shall
not affect the validity or enforceability of any other provisions of this Note.
13.    Other Provisions. If none stated there are no other provisions.
Secured by but not limited to the following collateral:


All shares of stock issued by Citizens Community Federal National Association
(“CCFNA”) and held by Debtor, including without limitation 1,000,000 shares
represented by stock Certificate #1 issued by CCFNA which, as of the date
hereof, represents 100% of all outstanding stock of CCFNA and any re-issuance or
replacement thereof.




This Business Note is amended by the General Rider to Business Note, dated as of
the date hereof, executed by Maker and Lender.




Business Note
Page 2 of 2



--------------------------------------------------------------------------------






GENERAL RIDER TO BUSINESS NOTE


This General Rider to Loan Documents ("Rider") is made and entered into as of
August 1, 2018 (the "Effective Date") by and between Citizens Community Bancorp,
Inc., a Maryland corporation ("Maker"), and Chippewa Valley Bank ("Lender").


WHEREAS, on the Effective Date, Maker is executing in favor of Lender a Business
Note (the "Note") evidencing a loan in the original principal amount of
$10,000,000 (the "Loan");


WHEREAS, the obligations, liabilities and indebtedness of Maker with respect to
the Loan will be secured by a security interest in certain investment property
of Maker pursuant to the terms of a Collateral Pledge Agreement; and


WHEREAS, Maker and Lender wish to amend the terms and provisions of the Note as
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by all parties, the parties do
hereby agree as follows, notwithstanding any other provisions to the contrary
set forth in the Note:


1.Definitions. All capitalized terms used herein shall have the same meaning as
defined in the Note, unless otherwise defined in this Rider.
2.Amendments to Note. The Note is hereby amended as follows:
(a)    The first sentence of Section 7 of the Note is deleted in its entirety
and replaced with the following language:
Upon the occurrence of any one or more of the following events of default: (a)
Maker fails to pay any amount within 10 days after such amount is due under this
Note or under any other instrument evidencing any indebtedness of Maker to
Lender, (b) any representation or warranty made under this Note or information
provided by Maker or any guarantor of this Note to Lender in connection with
this Note is or was false or fraudulent in any material respect, (c) a material
adverse change occurs in Maker's financial condition, (d) Maker fails to timely
observe or perform any of the covenants or duties contained in this Note, (e)
any guarantee of Maker's obligations under this Note is revoked or becomes
unenforceable for any reason, (f) Maker, Maker's spouse or a surety or guarantor
of this Note dies or ceases to exist, or (g) an event of default occurs under
any agreement securing this Note, then the unpaid balance shall, at the option
of Lender, without notice, mature and become immediately payable.
Notwithstanding the foregoing, if an event of default occurs under Section 7(d),
Customer shall have 10 days




39995139

--------------------------------------------------------------------------------





after notice thereof to cure such event of default, provided that Lender, in its
reasonable discretion, believes that such event of default is able to be cured.
(b)    The fourth sentence of Section 9 of the Note is amended in its entirety
to read as follows:
After an event of default as described in Section 7 above, Lender may, without
notice to Maker, apply payments made by or for Maker to any obligations of Maker
to Lender under this Note.
(c)    The Note is amended by inserting the following sentence at the end of
Section 10:
Notwithstanding the foregoing, Maker shall have no obligation to indemnify or
hold harmless Lender, its directors, officers, employees or agents for events
caused by any of their fraud or willful misconduct.
(d)    The first sentence of Section 11 of the Note is amended in its entirety
to read as follows:


THIS NOTE IS INTENDED BY LENDER AND MAKER AS A FINAL EXPRESSION OF THIS NOTE AND
AS A COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS, THERE BEING NO CONDITIONS TO
THE ENFORCEABILITY OR EFFECTIVENESS OF THIS NOTE EXCEPT AS SET FORTH HEREIN, AND
THIS NOTE MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES TO
THIS NOTE.


(e)    The following provisions are added to the end of Section 13 of the Note:


Notice. Except as otherwise provided in this Note, all notices required or
provided for under this Note shall be in writing and mailed, sent or delivered,
if to Maker, at Maker's last known address or email address as shown on the
records of Lender, and if to Lender, at its address shown on page 1, or, as to
each party, at such other address as shall be designated by such party in a
written notice to the other party. All such notices shall be deemed duly given
when delivered by hand or courier, or three business days after being deposited
in the mail (including any private mail service), postage prepaid.


Waiver of Jury Trial. MAKER AND LENDER HEREBY KNOWINGLY AND VOLUNTARILY WAIVE
THE RIGHT EACH OF THEM MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY


2


39995139

--------------------------------------------------------------------------------





ACTION OR CLAIM BASED ON OR ARISING OUT OF OR IN CONNECTION WITH THIS NOTE, ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY OTHER ACTION OF ANY PARTY.
Post-Closing Deliverables. Within 10 days of the date hereof, or such longer
amount of time agreed to by Lender in writing in its sole discretion, Maker
shall deliver or cause to be delivered to Lender the original Stock Certificate
#1 evidencing 1,000,000 shares of stock of Citizens Community Federal National
Association owned by Maker together with a blank stock power. For avoidance of
doubt, the failure to provide such certificate will constitute an event of
default hereunder.
3.Inconsistency. To the extent there is any inconsistency between the Note and
this Rider, this Rider shall control.


[Signature Page Follows]


3


39995139

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Rider as of the Effective
Date and agree to be bound by all provisions of this Rider.




 
MAKER:


CITIZENS COMMUNITY BANCORP, INC.




By:  /s/ Stephen Bianchi
      Stephen Bianchi, President & Chief Executive Officer




 
LENDER:


CHIPPEWA VALLEY BANK




   By: /s/ Rick Gerber
           Rick Gerber, Chief Executive Officer
 
 











4


39995139